Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment filed November 12, 2021 has been entered.  Claims 1-5, 7-15, and 17-22 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claims 1-5, 7-15, and 17-22 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 

Step 1
5.	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1-5, 7-10, 21, and 22) and a 

Step 2A, Prong 1
6.	Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
	Claim 1 recites the abstract idea of: 
A method of providing digital receipts, comprising: receiving… a digital receipt request for a digital receipt associated with a transaction with a resource provider, the digital receipt request including one or more transaction elements associated with the transaction; 
determining… a resource provider identifier based on the one or more transaction elements; 
obtaining… resource provider information associated with the resource provider using the resource provider identifier; 
determining… a digital receipt capability of the resource provider using the resource provider identifier, the digital receipt capability indicating that the resource provider is capable of providing digital receipts; 
responsive to determining the receipt capability of the resource provider, determining… using a routing table including network addresses for a plurality of [[receipt management servers]] a network address of [[a a receipt management server]] associated with the resource provider using the resource provider identifier; 
sending… a receipt data request… the receipt data request including the one or more transaction elements; and
generating… a digital receipt element based on the resource provider information and the receipt data.
	Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., here, generating and managing transaction receipt data). 

Step 2A, Prong 2
7.	Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which claim 1 is directed does not include limitations or additional elements that integrate the abstract idea into a practical application. 
	Besides reciting the abstract idea, the limitations of claim 1 also recite generic computer components (e.g. a processing server, an authorizing entity server, an API, and a plurality of receipt management servers). In particular, the recited features of the abstract idea are merely being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). Therefore, these additional elements are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. In other words, the additional elements are simply used as tools to perform the abstract idea.
	Claim 1 also recites the following limitations:
receiving, by the processing server, receipt data from the receipt management server; and
sending, by the processing server, the digital receipt element to the authorizing entity server.
	These limitations merely state that the processing server receives receipt data from a receipt management server and sends a digital receipt element to an authorizing entity server. These limitations amount to no more than mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Thus, claim 1 does not include any limitations or additional elements that integrate the abstract idea into a practical application. As a result, claim 1 is directed to an abstract idea.

Step 2B
8.	Under the 2019 PEG step 2B analysis, the additional elements of claim 1 are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the recited additional elements (e.g. a processing server, an authorizing entity server, an API, and a plurality of receipt management servers), do not amount to an innovative concept since, as stated above in the Step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality such that they are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least Paragraphs 38-45). 
	Additionally, the following limitations identified above as insignificant extra-solution activity (mere data gathering) have been revaluated in Step 2B:
receiving, by the processing server, receipt data from the receipt management server; and
sending, by the processing server, the digital receipt element to the authorizing entity server.
	As stated in MPEP 2106.05(d), a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018)). In view of this requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(d): OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, (Fed. Cir. 2014)).
	Thus, claim 1 does not recite any additional elements that amount to “significantly more” than the abstract idea.

Additional Independent Claims
9.	Independent claim 11 is similarly rejected under 35 U.S.C. 101 for the reasons described below:
	Claim 11 recites limitations that are substantially similar to those recited in claim 1. However, the primary difference between claims 11 and 1 is that claim 11 is drafted as a system rather than as a method. Similarly, as described above regarding claim 1, claim 11 recites generic computer components (e.g. a processing server, a computer-readable storage medium, one or more processors, an authorizing entity server, an API, and a plurality of receipt management servers) that are simply being used as a tool (“apply it”) to implement the abstract idea. Therefore, since the same analysis should be used for claims Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014)).

Dependent Claims
10.	Dependent claims 2-5, 7-10, 12-15, and 17-22 are also rejected under 35 U.S.C. 101 for the reasons described below: 
Claims 2 and 12 simply refine the abstract idea because they recite a process step (e.g. storing the receipt image and transmitting the image to a user) that falls under the category of organizing human activity, namely facilitating a transaction, as described above regarding claim 1 and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). 
Additionally, these claims further define the “receipt data” recited in claims 1 and 11. However, merely stating that the digital receipt element is sent via a webpage does not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea. Rather, this amounts to no more than merely applying generic computer technology (i.e. a webpage) to implement the abstract idea.
Claims 3 and 13 simply refine the abstract idea by adding steps to the recited abstract idea. Merely stating that the system deletes the image after a condition is met does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Rather, this merely recites a step that falls under the category of organizing human activity (i.e. managing receipt data), as described above regarding claim 1. 
Claims 4 and 14 simply further define the “receipt data” recited in claim 1. Merely stating that the receipt data includes data fields describing the goods/services purchased does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of data included within the receipt data.
Claims 5 and 15 simply apply a generic website/software application in order to output information and receive input from the user and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). Merely reciting the use of a generic website or software application to output/receive information from a user amounts to no more than merely applying generic computer technology to implement the abstract idea. Additionally, the processes of transmitting/gathering information to/from a user amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claims 7 and 17 state that the processing server sends an information request to a data center, and receives resource provider information in response to the request. Such limitations amount to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
Claims 8 and 18 simply further define the various computing systems recited in claims 1 and 11. Merely stating that a communication device of the user is in communication with the authorizing entity server does not provide any indication of an improvement to any technology or technological field. Rather, this amounts to no more than merely applying generic computer technology to send/receive data. Additionally, simply stating that the communication device of the user receives the transaction elements from the authorizing entity server amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)). 
Claims 9 and 19 simply state that the authorizing entity server provides a digital statement including the transaction. This limitation simply refines the abstract idea because it recites a process step (i.e. generating/providing a financial statement) that falls under the category of organizing human activity as described above regarding claim 1.
Claims 10 and 20 simply refine the abstract idea by adding steps to the recited abstract idea (e.g. authorizing and completing a transaction) and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept).
Claim 21 recites the following limitations: “wherein the digital receipt request is a first digital receipt request, the digital receipt is a first digital receipt, the transaction is a first transaction, the transaction elements are first transaction elements, the resource provider is a first resource provider, and the resource provider identifier is a first resource provider identifier, the resource provider information is first resource provider information, the digital receipt element is a first digital receipt element). These limitations merely provide further definition to the various claim elements recited in claim 1. Simply stating that these element are “first” does not provide any indication of an improvement to any technology of technological field. Rather, this merely distinguishes the elements of claim 1 from the additional elements recited in claim 21.
	Additionally, claim 21 recites the following limitations:
receiving… a second digital receipt request for a second digital receipt associated with a second transaction with a second resource provider, the second digital receipt request including one or more second transaction elements associated with the second transaction; 
determining… a second resource provider identifier based on the one or more second transaction elements; 
obtaining… second resource provider information associated with the second resource provider using the second resource provider identifier; 
determining… that the second resource provider is not capable of providing digital receipts; and
responsive to determining that the second resource provider is not capable of providing digital receipts, generating a second digital receipt element comprising a name of the second resource provider, a time of the second transaction, an amount of the second transaction, and a map including showing a location of the second resource provider. 

	Claim 21 also recites the following limitation: “sending, by the processing server, the second digital receipt element to the authorizing entity server.” This limitation amounts to no more than mere data gathering/transmitting, which is a form of insignificant extra-solution activity. In view of the requirement set forth by Berkheimer, these limitations do not integrate the abstract idea into a practical application, or amount to significantly more than the abstract idea, because the courts have found the concept of mere data gathering/transmitting to be well-understood, routine, and conventional activity (See MPEP 2106.05(g): See MPEP 2106.05(g): OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2024)).
	Claim 22 merely provides further definition to the “resource provider” recited in claim 1. Simply stating that the resource provider is a merchant does not provide any indication of an improvement to any technology or technological field. Rather, this merely defines the type of entity the term “resource provider” refers to.  
	Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims 


Response to Arguments
11.	Applicant’s arguments filed November 12, 2021 have been fully considered. 

Arguments Regarding 35 U.S.C. 101
12.	Applicant’s arguments (Amendment, Pages 9-12) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, on pages 9 and 10 of their remarks, the applicant argues, “the claims are not directed to a judicial exception.” Similarly, the applicant argues, “Clearly, claim 1 is not directed to a "method of organizing human activity," since it recites very specific data processing and data transmissions between a processing server, an authorizing entity server and a receipt management server.” The examiner respectfully disagrees. Specifically, the examiner notes that merely reciting a series of computer-based entities to perform an abstract idea does not prevent the claims from reciting an abstract idea. As described above, the claims recite a series of steps for generating a digital receipt. This process clearly recites an abstract idea that falls under the category of certain methods of organizing human activity.
the claims are clearly integrated into a practical application.” The applicant also cites Core Wireless to support this argument. The examiner respectfully disagrees. Specifically, the examiner notes that the claims in Core Wireless recite specific steps which improve the user’s efficiency in interacting with a specific interface. The court found that, “this language clearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens.” In other words, the court found that the claims being analyzed in Core Wireless recited an improvement to interface technology by allowing the user to quickly navigate through various views and windows quickly. Unlike in Core Wireless, the claims recited in the instant application do not recite limitations that improve the efficiency of an individual using an electronic device. Rather, the claims merely utilize generic computer components (e.g. an authorizing entity server, a processing server, etc.) to facilitate a process for generating and managing receipt data. While this may provide benefits to the parties utilizing this system (e.g. saving memory and reducing the number of data transmission relative to systems that centrally store receipts), these benefits do not result from an improvement to the technology itself, or an improvement in a user’s ability to interact with the technology efficiently, as is described in Core Wireless. Rather, these benefits result from the mere application of the generic computer technology. Therefore, the claims are not integrated into a practical application.
Additionally, on page 11 of their remarks, the applicant argues, “Even if the claims are directed to a judicial exception, the claims recite significantly more… As a first example, the claim elements clearly apply the judicial exception with, or by use of, a particular machine, as the claims recite computer components.” The examiner respectfully disagrees. Specifically, the examiner points to MPEP 2106.05(b) which states, “It is important to note that a general-purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” The examiner notes that the computer components recited in the claims do not qualify as a 
Additionally, on pages 11 and 12 of their remarks, the applicant argues, “Even if the claims are directed to a judicial exception, the claims recite significantly more… As a second example, the claim elements clearly add a specific limitation other than what is well-understood, routine, and conventional in the field or add unconventional steps that confine the claim to a particular useful application. As explained in Berkheimer v HP Inc. (Appeal No. 2017-1437)(Fed. Cir. 2018)." The examiner respectfully disagrees. Specifically, the examiner notes that a factual determination is required to support a conclusion that an additional element (or combination of additional elements) is well-understood, routine, conventional activity (See MPEP 2106.05(d)). In other words, the examiner does not need to provide Berkheimer evidence that limitations which recite the abstract idea are well understood, routine and conventional. Rather, the examiner only needs to provide this evidence when identifying claim limitations as additional elements. The examiner notes that Berkheimer evidence has been provided for such limitations as described above in the updated 101 rejection. As stated above, the claim limitations, when considered individually or as a whole, do not recite significantly more than the abstract idea. Rather, the claims merely recite generic computer components to perform the abstract idea of generating and managing transaction receipt data.
Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Arguments Regarding 35 U.S.C. 103
13.	All pending rejections under 35 U.S.C. 103 have been withdrawn in response to the amendments/arguments submitted by the applicant.


Citation of Pertinent Prior Art
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Maenpaa (U.S. Pre-Grant Publication No. 20140244462): Describes a system and a method for generating a digital receipt for purchases made utilizing a digital wallet or with other payment procedures.
Grossman (U.S. Pre-Grant Publication No. 20140074690): Describes a system for routing digital receipts.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D NEWLON whose telephone number is (571)272-4407.  The examiner can normally be reached on Mon - Fri 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM D NEWLON/Examiner, Art Unit 3696                        

/EDWARD CHANG/Primary Examiner, Art Unit 3696